Citation Nr: 0634616	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  05-00 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a posterior fossa 
cyst.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from May 
1980 to January 2001.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2003 rating 
decision by the Portland Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In June 2005, the case 
was remanded to schedule a videoconference hearing.  In 
September 2005, the veteran testified at a videoconference 
hearing before the undersigned; a transcript of that hearing 
is of record.  


FINDINGS OF FACT

1.  Competent (medical) evidence establishes that the 
veteran's current posterior fossa cyst is related to 
service.  

2.  Competent (medical) evidence establishes that the 
veteran's current GERD is related to service.  


CONCLUSION OF LAW

1.  Service connection is warranted for the veteran's 
posterior fossa cyst.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, (2006).

2.  Service connection is warranted for the veteran's GERD.  
38 U.S.C.A. §§ 1110, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2006). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, became law.  Regulations implementing the VCAA have 
been published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  The VCAA applies in the instant case.  The Board 
finds that the requirements of the VCAA are essentially met, 
and that since the decision below represents a grant of the 
benefit sought, and does not prejudice the appellant, there 
is no need to belabor the impact of the VCAA on this claim.

II.  Factual Background

The service medical records (SMRs) are negative for 
complaints, treatment, or diagnoses of GERD.  An August 1988 
CT scan revealed that there was a prominent cisterna magna.  
On a March 2000 examination, the veteran reported a history 
of having a tumor, growth, cyst, or cancer.  The clinical 
evaluation was normal.  The examination report was updated in 
October 2000, recorded the same history, and was 
recharacterized as his retirement examination.  

October 2001 through June 2004 treatment records from Madigan 
Army Medical Center (MAMC) included a diagnosis of GERD in 
December 2001.  A January 2002 CT of the head/brain revealed 
a moderate-sized extra- axial posterior fossa cerebrospinal 
fluid attenuating cystic lesion.  The differential diagnosis 
includes arachnoid cyst, epidermoid, mega cisterna magnum, or 
less likely a Dandy Walker variant.  An addendum indicated 
that the absence of bony erosion or mass effect on adjacent 
structures would argue against an epidermoid or arachnoid 
cyst as the etiology of the posterior fossa finding.  An MRI 
was recommended to further characterize and to further 
evaluate the etiology for the headaches.  A February 2002 MRI 
of the head revealed posterior fossa fluid collected most 
like a mega cisterna magna, although arachnoid cyst was not 
excluded.  

A June 2003 VA examination revealed that the veteran was 
taking Aciphex for GERD.  The examiner indicated that the 
veteran never had a diagnostic study to document reflux, but 
had reflux symptoms and severe pyrosis.  The veteran reported 
to using an excessive amount of TUMS, while stationed in 
Okinawa.  The examiner reported the results of the January 
2002 CT scan of the head, but did not report the MRI results.  
The cystic lesions were in the posterior fossa near the 
corpus callosum.  The examiner noted that it was not believed 
to be causing any symptoms based on the neurological opinion.  
The veteran had no symptoms relative to this, except for it 
being found on the films.   The diagnoses included posterior 
fossa cyst presumed to be a subarachnoid cyst without 
significant residuals or symptoms and pyrosis.   

In a statement received in September 2003, M. Y., the 
veteran's primary care provider at MAMC, opined that given 
the February 2001 date the veteran retired, it is more likely 
than not that this condition predated his retirement from 
active duty.  The condition was benign; he is required to 
undergo yearly MRI's to ascertain the progress of this 
condition.  M. Y. also indicated that according to his 
records at MAMC, he first diagnosed the veteran with GERD in 
December 2001.  The diagnosis was based on past history of 
long term assignments in the Middle East and Southeast Asia, 
the veteran's onset of symptoms in 1999, and his constant 
pyrosis and reflux.  Since that time, he has been on constant 
medication with an increase in symptoms.  He was diagnosed 
with esophagitis and duodenitis by an upper GI series.  A 
June 2003 upper GI series included the impression of 
spontaneous gastroesophageal reflux to the mid esophagus 
without evidence of hiatal hernia.  

A June 2004 treatment record from M. Y. and MAMC indicated 
that the veteran received treatment for years for GERD.  The 
assessment revealed esophagitis secondary to reflux as likely 
as not associated with military service; duodenitis; 
gastroesophageal reflux as likely as not associated with 
military service.  




III.  Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation in line of 
duty of a preexisting injury or disease.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303.  Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

Posterior Fossa Cyst

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met; posterior fossa cyst is diagnosed.    

The further two requirements to be satisfied are: evidence of 
disease or injury in service and competent evidence of a 
nexus between the current disability and the disease or 
injury in service.  An August 1988 CT of the head revealed a 
prominent cisterna magna and on October 2000 retirement 
examination report, the veteran indicated a history of tumor, 
growths, cyst, or cancer.  So there is (potentially at least) 
a possible sign of a related disorder in service.  Post 
service medical records from MAMC revealed that in January 
2002, the veteran was diagnosed with a posterior fossa cyst.  
Based on the proximity to service, his primary health care 
provider indicated that it is more likely than not that this 
condition predated the veteran's retirement from active duty.  
As the competent evidence of record supports the veteran's 
claim, service connection for his posterior fossa cyst is 
warranted.  

GERD

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met; GERD is diagnosed.    

The further two requirements to be satisfied are: evidence of 
disease or injury in service and competent evidence of a 
nexus between the current disability and the disease or 
injury in service.  SMR's are negative for complaints, 
treatment, or diagnoses of GERD.  Therefore, service 
connection for GERD on the basis that such became manifest in 
service and persisted is not warranted.  

To establish service connection in such circumstances there 
must be competent (medical) evidence which relates the 
disability for which service connection is sought (here, 
GERD) to service.  Here, M. Y., the veteran's primary health 
provider, diagnosed the veteran with GERD in December 2001 
based on the onset of symptoms in 1999, and constant pyrosis 
and reflux.  In June 2004, M. Y. indicated that he has 
treated the veteran's GERD for years and it was as least as 
likely as not associated with military service.  As the 
competent evidence of record supports the veteran's claim, 
service connection for his GERD is warranted.  
ORDER

Service connection for posterior fossa cyst is granted.  

Service connection for GERD is granted.  



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


